DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
This action is in response to the papers filed March 1, 2021.  Currently, claims 9, 11-16, 20-23, 31-33, 35 are pending.  Claims 13-16, 20-23, 30, 35 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The 102 rejections have been withdrawn in view of the amendments to claims that require sequences consisting of SEQ ID NO: 115.  Kitamori and  Nakajima do not teach a nucleic acid probe consisting of SEQ ID NO 115.  SEQ ID NO: 115 is 30nts in length.  
The 102(a)(2) over  Lee et al (2019/0284617, November 2016).  Has been withdrawn in view of the statement under 102(b)(2)(C) by Applicant on March 1, 2021.  
The Double Patenting Rejection has been withdrawn in view of the arguments presented and the restriction requirement in the parent application.  
	
Election/Restrictions
Applicant's election with traverse of Group II, Claims 9-12, 31-33 in the paper filed June 25, 2020 is acknowledged.  Applicant elected SEQ ID NO: 115.  
The response argues the Claims o Group III have been amended to recite a molecular beacon of Claim 9.  The response argues the restriction should be withdrawn. This argument has been reviewed but is not persuasive.  Group II and III are related as product and process of use.  The instant molecular beacons may be used in a materially different process such as sequence assays to detect C. trachomatis using dideoxynucleotide sequencing reactions. 
Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority to 15/976,733, filed May 10, 2018 and provisional 62/669,236, filed May 9, 2018.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 9, 12, 31- 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Dedent et al. (WO 2018/089943, filed November 13, 2017, provisionals November 10, 2016).  

	Dedent teaches polynucleotides for the amplification and detection of Clamydia Trachomatis.  SEQ ID NO: 180 of Dedent is 100% identical to instant SEQ ID NO: 121.  Lee teaches the polynucleotide of SEQ ID NO: 180 is a molecular beacon comprising a fluorophore, a quencher and a polynucleotide.  The fluorophore is FAM or ATTO565 or AleXa 594 and the quencher is BHQ1 or BHQ2 (limitations of Claims 12 and 33)(see para 10).  

Query Match             100.0%;  Score 38;  DB 59;  Length 38;
  Best Local Similarity   100.0%;  
  Matches   38;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGCGATCAGGACTCCTAGTTGAACACATCTGGATCGCG 38
              ||||||||||||||||||||||||||||||||||||||
Db          1 CGCGATCAGGACTCCTAGTTGAACACATCTGGATCGCG 38




Claim(s) 9, 12, 31- 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Lee et al. (WO 2018/089942, filed November 13, 2017, provisionals November 10, 2016).  
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Lee teaches polynucleotides for the amplification and detection of Clamydia Trachomatis.  SEQ ID NO: 49 of Lee is 100% identical to instant SEQ ID NO: 121.  Lee teaches the polynucleotide of SEQ ID NO: 49 is a molecular beacon comprising a fluorophore, a quencher and a polynucleotide.  The fluorophore is FAM or ATTO565 or 
Query Match             100.0%;  Score 38;  DB 59;  Length 38;
  Best Local Similarity   100.0%;  
  Matches   38;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGCGATCAGGACTCCTAGTTGAACACATCTGGATCGCG 38
              ||||||||||||||||||||||||||||||||||||||
Db          1 CGCGATCAGGACTCCTAGTTGAACACATCTGGATCGCG 38

Lee also teaches instant SEQ ID NO: 97, 98, 122, 124-129.  


Conclusion
Claims directed to the molecule beacon consisting of SEQ ID NO: 115 is allowable, namely Claims 11 and 32.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 1, 2021